
	

114 HR 3496 IH: Granting Our People the Ability to Cheer Kickoff Act of 2015
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3496
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2015
			Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Communications Act of 1934 and title 17, United States Code, to provide greater access
			 to in-State television broadcast programming for cable and satellite
			 subscribers in certain counties.
	
	
 1.Short titleThis Act may be cited as the Granting Our People the Ability to Cheer Kickoff Act of 2015 or the GO PACK Act of 2015. 2.Carriage of network station signals in certain counties (a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
				
					343.Carriage of network station signals in certain counties
 (a)Subscriber electionA cable operator or satellite carrier shall, at the election of a subscriber in a covered county with respect to a television network, provide to such subscriber—
 (1)retransmission of the signal of any local network station that such operator or carrier is required to retransmit to such subscriber without regard to this section;
 (2)an in-State, adjacent-market network station retransmission; or (3)both such retransmissions.
 (b)Relationship to local signal carriage requirementsIf a subscriber elects to receive only an in-State, adjacent-market network station retransmission under subsection (a)—
 (1)the provision of such retransmission to such subscriber shall be deemed to fulfill any obligation of the cable operator or satellite carrier to provide to such subscriber the signal of a local network station under section 338, 614, or 615; and
 (2)in the case of a satellite carrier that has been recognized as a qualified carrier under section 119(g) of title 17, United States Code, the provision of such retransmission instead of the signal of a local network station shall not affect the status of the satellite carrier as a qualified carrier for purposes of such section and section 342 of this Act.
 (c)Requirement subject to technical feasibility for satellite carriersA satellite carrier is required to provide a retransmission under subsection (a) only to the extent that such provision is technically feasible, as determined by the Commission.
						(d)Treatment of in-State, adjacent-Market network station retransmissions by cable operators
 (1)Retransmission consent exceptionSection 325(b) shall not apply to an in-State, adjacent-market network station retransmission by a cable operator to a subscriber residing in a covered county.
 (2)Deemed significantly viewedIn the case of an in-State, adjacent-market network station retransmission by a cable operator to a subscriber residing in a covered county, the signal of such station is deemed to be significantly viewed in such county within the meaning of section 76.54 of the Commission’s regulations (47 C.F.R. 76.54).
 (e)DefinitionsIn this section— (1)the term local network station means, with respect to a subscriber and a television network, the network station—
 (A)that is affiliated with such television network; and (B)within the local market of which such subscriber is located;
 (2)the term cable operator has the meaning given such term in section 602; (3)the terms network station and satellite carrier have the meanings given such terms in section 119(d) of title 17, United States Code;
 (4)the terms covered county and in-State, adjacent-market network station retransmission have the meanings given such terms in section 119(d) of title 17, United States Code, except that, in the case of a cable operator, any reference to a satellite carrier or a subscriber of a satellite carrier shall be considered to be a reference to a cable operator or a subscriber of a cable operator, respectively; and
 (5)the term local market has the meaning given such term in section 122(j) of title 17, United States Code.. (b)Treatment of in-State, adjacent-Market network station retransmissions by satellite carriersSection 339 of the Communications Act of 1934 (47 U.S.C. 339) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(A), by adding at the end the following: In-State, adjacent-market network station retransmissions to subscribers residing in covered counties shall not count toward the limit set forth in this subparagraph.; and
 (B)in paragraph (2), by adding at the end the following:  (I)In-State, adjacent-market network station retransmissionsNothing in this paragraph shall apply to or affect in-State, adjacent-market network station retransmissions to subscribers residing in covered counties.; and
 (2)in subsection (d), by adding at the end the following:  (6)In-State, adjacent-market network station retransmissionThe term in-State, adjacent-market network station retransmission has the meaning given such term in section 119(d) of title 17, United States Code.
 (7)Covered countyThe term covered county has the meaning given such term in section 119(d) of title 17, United States Code.. (c)No effect on ability To receive significantly viewed signalsSection 340(b)(3) of the Communications Act of 1934 (47 U.S.C. 340(b)(3)) is amended by inserting before the period at the end the following: or to a subscriber who elects under section 343(a), with respect to the network with which the station whose signal is being retransmitted pursuant to this section is affiliated, to receive an in-State, adjacent-market network station retransmission (as defined in section 119(d) of title 17, United States Code) instead of the signal of a local network station (as defined in section 343(e)).
			3.Availability of copyright license
 (a)Secondary transmissions of distant television programming by satelliteSection 119 of title 17, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (2)(B)(i), by adding at the end the following: In-State, adjacent-market network station retransmissions to subscribers residing in covered counties shall not count toward the limit set forth in this clause.; and
 (B)in paragraph (3), by inserting at the end the following new subparagraph:  (G)In-State, adjacent-market network station retransmissionsNothing in this paragraph shall apply to or affect in-State, adjacent-market network station retransmissions to subscribers residing in covered counties.; and
 (2)in subsection (d)— (A)in paragraph (10)—
 (i)in subparagraph (D), by striking ; or and inserting a semicolon; (ii)in subparagraph (E), by striking the period at the end and inserting ; or; and
 (iii)by inserting at the end the following new subparagraph:  (F)with respect to an in-State, adjacent-market network station retransmission, is a subscriber residing in a covered county.; and
 (B)by inserting at the end the following new paragraphs:  (16)In-State, adjacent-market network station retransmissionThe term in-State, adjacent-market network station retransmission means the secondary transmission by a satellite carrier of the primary transmission of any network station whose community of license is located—
 (A)in a subscriber’s State; and (B)in a local market that is adjacent to the subscriber’s local market.
 (17)Covered countyThe term covered county means, with respect to an in-State, adjacent-market network station retransmission to a subscriber, any county to which both of the following apply:
 (A)The county is one of the following counties in the State of Wisconsin: Barron, Burnett, Dunn, Pierce, Polk, St. Croix, or Washburn.
 (B)The county is not in the local market of any television broadcast station that is affiliated with the same network and whose community of license is located in the subscriber’s State..
 (b)Secondary transmissions of local television programming by satelliteSection 122(a) of title 17, United States Code, is amended— (1)in paragraph (2)(A), by inserting after under paragraph (1) the following: (or in-State, adjacent-market network station retransmissions instead of secondary transmissions under such paragraph, in accordance with an election under section 343(a) of the Communications Act of 1934); and
 (2)in paragraph (3)(A), by inserting after under paragraph (1) the following: (or in-State, adjacent-market network station retransmissions instead of secondary transmissions under such paragraph, in accordance with an election under section 343(a) of the Communications Act of 1934).
				
